                                           Case 3:20-cv-04434-JSC Document 44 Filed 12/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FRANKLIN EWC, INC., et al.,                         Case No. 20-cv-04434-JSC
                                                        Plaintiffs,
                                   8
                                                                                             JUDGMENT
                                                 v.
                                   9

                                  10     THE HARTFORD FINANCIAL
                                         SERVICES GROUP, INC., et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On December 14, 2020, the Court granted Defendants’ motions to dismiss with prejudice.

                                  14   (Dkt. No. 43.) Pursuant to Federal Rule of Civil Procedure 58, the Court enters Judgment in favor

                                  15   of Defendants and against Plaintiffs. The Clerk of Court shall close the file in this matter.

                                  16          IT IS SO ORDERED.

                                  17   Dated: December 14, 2020

                                  18
                                  19
                                                                                                     JACQUELINE SCOTT CORLEY
                                  20                                                                 United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
